Citation Nr: 0030841	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for somatiform 
disorder, to include as a result of undiagnosed illness.

2.  Entitlement to service connection for bronchitis (claimed 
as chest pain), to include as a result of undiagnosed 
illness.

3.  Entitlement to service connection for headaches, to 
include as a result of undiagnosed illness.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for tinea unguium and 
acne, to include as a result of undiagnosed illness.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to service connection for a left knee 
disability, to include as a result of undiagnosed illness.

9.  Entitlement to service connection for a disability of the 
eyes, to include as a result of undiagnosed illness.

10.  Entitlement to an increased (compensable) rating for 
multiple lipomas of the arms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
December 1986 and from February 1989 to February 1992.  He 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  He also had service in the Minnesota Army 
National Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 rating decision by the Fargo, North Dakota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

An April 2000 rating decision denied the veteran's request of 
entitlement to service connection for post-traumatic stress 
disorder.  This issue is not in appellate status, as no 
notice of disagreement has been received to initiate an 
appeal.

The issue of entitlement to service connection for a low back 
disability and bronchitis (claimed as chest pain), to include 
as a result of undiagnosed illness, will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's somatiform disorder, headaches, tinea 
unguium and acne, right knee disorder, and left shoulder 
disability were not manifested during service; these 
disorders have been attributed to diagnosed disabilities, and 
they are not otherwise related to service.

2.  There is no medical diagnosis of a current left knee or 
eye disability.


CONCLUSIONS OF LAW

1.  Somatiform disorder, headaches, a right knee disability, 
tinea unguium and acne, a left shoulder disability, a left 
knee disability, and a disability of the eyes were not 
incurred in or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.309 (2000).

2.  The criteria for a 10 percent initial disability 
evaluation for multiple lipomas of the arms have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7819 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For claims relating to active military service in the 
Southwest theater of operations during the Persian Gulf War, 
as in the present case, the provisions of 38 U.S.C.A. § 1117 
regarding presumptive service connection for chronic 
disability due to undiagnosed illness apply.  The provisions 
of 38 U.S.C.A. § 1117 provide for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2000).

After reviewing the evidence of record, which includes recent 
VA examinations, the Board finds that the RO has taken 
appropriate steps to develop the evidence and that no further 
assistance is required under 38 U.S.C.A. § 5103A.


I.  Somatiform Disorder.

At a December 1997 VA mental disorders examination, the 
veteran indicated that he had suffered from various physical 
ailments since his return to the United States following his 
service during the Persian Gulf War.  The assessment included 
somatiform disorder.  Since medical personnel have attributed 
the veteran's somatic complaints to a clinically diagnosed 
disorder, the undiagnosed illness provisions of 38 U.S.C.A. 
§ 1117 need not be considered.  Further, as a somatiform 
disorder was not shown in service, and as no physician has 
linked the veteran's somatiform disorder to service, the 
preponderance of the evidence is against a finding that the 
veteran's somatiform disorder is related to his active 
military service, and the claim must be denied on that basis.

II.  Headaches.

Service medical records contain no treatment or diagnosis for 
headaches.  A December 1997 VA general medical examination 
indicated a diagnosis of migraine headaches, atypical, first 
diagnosed March 18, 1996.  Since medical personnel have 
attributed the veteran's headaches to a clinically diagnosed 
disorder, the undiagnosed illness provisions of 38 U.S.C.A. 
§ 1117 need not be considered.  Further, as no physician has 
linked the veteran's migraine headaches to service, the 
preponderance of the evidence is against a finding that the 
veteran's headaches are related to his active military 
service, and the claim must be denied on that basis.

III.  Right Knee Disability.

Service medical records indicate that the veteran underwent 
an anterior cruciate ligament repair of the right knee prior 
to service (1985).  A December 1991 service medical record 
appears to indicate that the veteran complained of right knee 
pain.  

At a December 1997 VA examination, the examiner stated that 
the veteran had mild crepitance and minimal right knee laxity 
that was asymptomatic.  There is medical evidence of a 
diagnosis (preservice anterior cruciate ligament repair of 
the right knee and right knee strain), and no physician has 
linked the veteran's current right knee symptoms to service.  
Hence, the preponderance of the evidence is against a finding 
that the veteran's right knee disability is related to his 
active military service, and the claim must be denied on that 
basis.

IV.  Tinea Unguium.

A December 1997 VA general medical examination indicated a 
diagnosis of tinea unguium, feet bilaterally.  Since medical 
personnel have attributed the veteran's skin disability to a 
clinically diagnosed disorder, the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117 need not be considered.  
Further, as tinea unguium was not shown during service, and 
as no physician has linked the veteran's tinea unguium to 
service, the preponderance of the evidence is against a 
finding that the veteran's tinea unguium is related to his 
active military service, and the claim must be denied on that 
basis.

V.  Left Shoulder Disability.

Service medical records contain no treatment or diagnosis for 
a left shoulder disability.  At the December 1997 VA 
examination, the veteran stated that he injured his left 
shoulder for the first time in the Spring of 1997.  Hence, 
any residuals of that injury that may be present would be due 
to a known diagnosis.  No  physician has linked the veteran's 
left shoulder disability to service.  Accordingly, the 
preponderance of the evidence is against a finding that the 
veteran's left shoulder disability is related to his active 
military service, and the claim must be denied on that basis.

VI.  Left Knee Disability.

Service medical records indicate that the veteran was 
diagnosed with left knee ligament strain during service.  At 
the VA general medical examination, the veteran's left knee 
was described as an anatomically normal left knee, and X-rays 
were normal.  The Board finds that, due to the lack of a 
diagnosis of a current disability, the preponderance of the 
evidence is against a finding that the veteran's left knee 
disability is related to his active military service, and the 
claim must be denied on that basis.

VII.  Disability Of The Eyes.

Service medical records dated in July 1991 appear to contain 
diagnoses of conjunctivitis and chalazion.  A May 1992 
private medical record indicated an assessment of purulent 
conjunctivitis and early chalazion.  

A December 1997 VA eyes examination reflected an assessment 
of myopia.

Although myopia was diagnosed on the December 1997 VA 
examination, the Board notes that myopia is a congenital and 
developmental disorder which is not subject to service 
connection.  Generally, congenital or developmental defects 
or conditions are not considered to be diseases or injuries 
within the meaning of applicable legislation providing VA 
disability compensation benefits.  38 C.F.R. § 3.303(c).  
Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

Since medical personnel have attributed the veteran's 
disability of the eyes to a clinically diagnosed disorder, 
the undiagnosed illness provisions of 38 U.S.C.A. § 1117 need 
not be considered.  The Board also finds that, due to the 
lack of a diagnosis of a current disability, the 
preponderance of the evidence is against a finding that the 
veteran's disability of the eyes is related to his active 
military service, and the claim must be denied on that basis.  
In this regard, the Board notes that conjunctivitis and 
chalazion wee not found on the December 1997 VA eyes 
examination.

The Board notes that although the veteran asserts that he 
sustained some of the claimed conditions during combat, his 
participation in combat has not been established.  38 
U.S.C.A. § 1154.  Even assuming such service, in the absence 
of medical evidence of a current recognized eye disability, 
service connection cannot be granted.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

VIII.  Compensable Rating For Multiple Lipomas Of The Arms.

The March 1998 rating decision granted service connection for 
multiple lipomas of the arms and assigned a noncompensable 
evaluation.  As such, the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection.  Since this issue arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The appellant is rated under Diagnostic Code 7819 for new 
benign growths of the skin.  Under this code, the growths are 
to be rated as scars, based on considerations such as 
disfigurement.  The schedular rating under Diagnostic Code 
7804 for superficial scars that are tender and painful is 10 
percent.  Other scars may be rated on the basis of limitation 
of function of the part affected under Diagnostic Code 7805.  
The Board further notes that skin disorders such as benign 
new growths may be rated as eczema under Diagnostic Code 
7806.  Under Diagnostic Code 7806, exfoliation, exudation or 
itching, if involving an exposed surface or an extensive 
area, warrants a 10 percent evaluation.  With exudation or 
constant itching, extensive lesions, or marked disfigurement, 
a 30 percent evaluation is warranted.
At the December 1997 VA examination, examination of the skin 
revealed multiple subcutaneous, soft, and occasionally tender 
fatty-like tumors under the skin surfaces.  A tender lesion 
was noted on the left arm.

After a review of the evidence, the Board finds that a 10 
percent rating for the veteran's lipomas of the arms is 
warranted.  The lesions have been described by a VA examiner 
as tender.  Resolving all doubt in the veteran's favor, the 
Board finds that the criteria for a 10 percent initial rating 
under Diagnostic Code 7804 have been met for the period 
throughout the veteran's claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

However, as the Board finds the veteran's disability is not 
characterized by exudation or constant itching, extensive 
lesions, or marked disfigurement, and there is no evidence of 
any limitation of function of the arms due to the lesions, an 
evaluation in excess of 10 percent is not warranted.  In 
reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the positive 
evidence is not in a state of equipoise with the negative 
evidence to otherwise permit a more favorable determination.


ORDER

Service connection for somatiform disorder, headaches, a 
right knee disability, a low back disability, tinea unguium 
and acne, a left shoulder disability, a left knee disability, 
and disability of the eyes is denied.

Entitlement to a 10 percent rating for multiple lipomas of 
the arms is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



REMAND

The veteran contends that service connection is warranted for 
bronchitis, claimed as chest pain.  The evidence of record 
reveals that there has not been a definite diagnosis to 
account for the veteran's complaints of chest pain.  The 
Board has a duty to assist the veteran's claims of 
entitlement to service connection for chest pain, and, as 
this claim involves consideration of whether the reported 
disability and symptoms are due to service or to an 
undiagnosed illness, a VA medical examination with an opinion 
addressing the questions at hand is warranted which includes 
a review of the veteran's service medical records and 
postservice medical records.  Accordingly, the veteran should 
be afforded a VA examination to determine the nature and 
etiology of his chest pain.

The Board also notes that the file contains a March 1999 VA 
computerized tomography (CT) of the lumbar spine that has not 
been considered by the RO when adjudicating the issue of 
entitlement to service connection for a low back disability. 
Governing regulation provides that a supplemental statement 
of the case will be furnished to the appellant and his 
representative when additional pertinent evidence is received 
after a statement of the case or the most recent supplemental 
statement of the case has been issued.  38 C.F.R. § 19.31 
(2000).  To avoid prejudice to the veteran, the Board 
therefore finds that the RO should review the additional 
evidence, promulgate a supplemental statement of the case 
regarding the additional evidence, and provide the veteran 
and his representative with an opportunity to respond. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his chest pain and low back 
disability.  The RO should then secure 
copies of all identified records that are 
not already on file and associate them 
with the record.  38 C.F.R. § 3.159 
(2000).

2.  After the above development is 
completed, the veteran should be afforded 
a VA examination to ascertain, if 
possible, the nature and etiology of his 
claimed symptomatology of chest pain.  It 
is imperative that the examiner review 
the claims file in connection with the 
examination, and all indicated special 
studies and tests are to be accomplished.  
All clinically perceptible indications of 
the claimed chest pain should be reported 
by the examiner.  After reviewing the 
claims file and examining the veteran, 
the examiner should clearly indicate 
whether or not the claimed chest pain can 
be attributed to a known diagnosis or 
must be attributed to undiagnosed 
illness.  If the examiner finds that the 
veteran's complaints of chest pain can be 
attributed to a known diagnosis, he or 
she should offer an opinion as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that such 
current disorder is related to the 
veteran's active duty.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims of 
entitlement to service connection for 
bronchitis (claimed as chest pain) and a 
low back disability may now be granted.  
As to any claim which remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS	
	Veterans Law Judge
	Board of Veterans' Appeals



 

